Citation Nr: 0125108	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO), which denied the 
veteran's requested rating in excess of 50 percent for 
service-connected PTSD.  


REMAND 

The veteran is seeking an increased rating for service-
connected PTSD, and it appears that he received treatment 
recently for PTSD at the VA Medical Center in San Francisco.  
He received extensive counseling from a private psychiatrist 
in 1998 and 1999 who concentrated primarily on work-related 
issues, and the psychiatrist's notes indicated that specific 
treatment for PTSD was provided by VA.  

The April 1999 VA medical examination report indicated that 
the examiner did not have access to the claims file or to any 
other VA medical records.  He appears to have based his 
report and opinion solely on information supplied by the 
veteran.  

VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support his claim.  Also, VA must assist 
claimants in obtaining government and private records, and 
obtain a medical opinion when such is necessary to make a 
decision on a claim.  38 U.S.C. § 5103A (West Supp. 2001).  

Based on the current record in this case, the Board believes 
that VA is obligated to obtain VA medical records and to 
provide a medical examination in order to obtain an accurate 
picture of his service-connected PTSD and associated 
symptomatology.  The veteran is reminded that failure to 
report for the scheduled examination might have adverse 
consequences in the adjudication of his claim.  38 C.F.R. § 
3.655(b).  

To ensure that VA has met its duty to assist in this case, it 
is remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

2.  The RO should obtain pertinent VA 
medical records relevant to the veteran's 
treatment for PTSD, to include individual 
and group therapy reports from the San 
Francisco VA Medical Center since 1998.

3.  Next, the RO should schedule the 
veteran for VA psychiatric examination.  
The examiner should be asked to describe 
all current symptomatology related to the 
veteran's PTSD and provide an opinion as 
to the severity of those symptoms.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



